Citation Nr: 0818160	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-16 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  That decision denied service 
connection for hypertension and GERD, but granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation effective from June 22, 2004.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hypertension did not manifest in service or within one 
year thereafter, and the disorder has not been shown to be 
causally or etiologically related to the veteran's military 
service.

3.  The veteran has not been shown currently to have GERD 
that is causally or etiologically related to his military 
service. 

4.  The veteran's PTSD is not productive of occupational and 
social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service and may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).
2.  GERD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for PTSD.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify has been satisfied with respect to the claim for a 
higher initial evaluation for PTSD.

With respect to the claims for service connection, the RO did 
provide the appellant with notice in July 2004, prior to the 
initial decision on the claims in December 2004, as well as 
in January 2005 and March 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met in connection with the claim and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the July 2004 and January 2005 letters 
indicated that the evidence must show that the veteran had an 
injury in military service or a disease that began in, or was 
made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  Additionally, the 
April 2006 statement of the case (SOC) and the January 2007 
supplemental statement of the case (SOC) notified the veteran 
of the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate his claims. 

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the July 2004 and January 2005 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims, 
including that that VA was requesting all records held by 
Federal agencies, such as service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2004 and January 2005 letters notified the veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them. The July 2004 and January 2005 letters also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the July 2004 and January 2005 letters 
informed the veteran that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency

Finally, the July 2004 and January 2005 letters specifically 
notified the claimant that he should provide any evidence or 
information in his possession that pertains to the claims.  
Because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that the March 2006 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran was also 
afforded VA examinations in November 2004 and January 2007 in 
connection with his claims for service connection for GERD 
and for a higher initial evaluation for PTSD. 

The Board does observe that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for hypertension.  Under the law, an examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide this 
for service connection because such an examination would not 
provide any more information than is already associated with 
the claims file.  As will be discussed below, the veteran has 
not been shown to have an event, disease, or injury in 
service to which current hypertension could be related.  The 
record contains no probative evidence that demonstrates 
otherwise.  Therefore, because there is no event, injury, or 
disease in service to which a current disorder could be 
related, the Board finds that a VA examination is 
unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


I.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as 
cardiovascular-renal disease, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  "Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection, but ease the combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 
1154(b) provides a factual basis upon which a determination 
can be made that a particular . . . injury was incurred . . . 
in service but not a basis to link etiologically the [injury] 
in service to the current condition."  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions 
of section 1154(b) apply only to the second material issue 
involved in establishing direct service connection, i.e., 
evidence of the incurrence of a disease or injury in service.


A.  Hypertension

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
hypertension.  The Board does observe that the veteran has 
been awarded the Combat Infantryman Badge and the Purple 
Heart, which indicate that he engaged in combat with the 
enemy.  However, the provisions of 38 U.S.C.A. § 1154(b) do 
not apply, as it has not been alleged that hypertension was 
incurred or aggravated in combat.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of a hypertension or any 
other cardiovascular disorder.  In fact, his July 1968 
separation examination found his heart and vascular system to 
be normal, and his blood pressure was recorded as 112/70.  He 
also denied having a medical history of high blood pressure.  
The Board notes that the term "hypertension" refers to 
persistently high arterial blood pressure.  Medical 
authorities have suggested various thresholds ranging from 
140 mm. Hg systolic and from 90 mm. Hg diastolic.  See 
Dorland's Illustrated Medical Dictionary 635 (26th ed. 1985).  
Similarly, for VA rating purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater.  The term "isolated systolic hypertension" 
means that the systolic blood pressure is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2007).  
Moreover, the medical evidence of record does not show that 
the veteran sought treatment for hypertension immediately 
following his period of service or for many decades 
thereafter.  Therefore, the Board finds that hypertension did 
not manifest in service or within one year thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest manifestations of 
hypertension, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first symptoms of hypertension 
is itself evidence which tends to show that the disorder did 
not have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that hypertension 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link a current 
disorder to his military service.  As noted above, the 
medical evidence does not show that there was an event, 
disease, or injury in service to which a current disorder 
could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there is any medical evidence of record that links any 
current disorder to a disease or injury in service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for hypertension is not warranted.


B.  GERD

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for GERD.  As 
previously noted, the veteran was awarded the Combat 
Infantryman Badge and the Purple Heart, which indicate that 
he engaged in combat with the enemy. However, the provisions 
of 38 U.S.C.A. § 1154(b) do not apply, as it has not been 
alleged that GERD was incurred or aggravated in combat.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of GERD.  The Board does 
observe that the veteran sought treatment in September 1966 
with complaints of stomach cramps.  However, there is no 
indication that he was treated for or diagnosed with GERD at 
that time.  In fact, after reviewing the veteran's claims 
file and performing a physical examination, the January 2007 
VA examiner opined that the single episode documented in 1966 
was associated with a viral illness.  In addition, the 
veteran's July 1968 separation examination found his abdomen 
and viscera to be normal, and he denied having a medical 
history of stomach and intestinal trouble and frequent 
indigestion.  Moreover, the veteran did not seek treatment 
immediately following his separation from service or for many 
decades thereafter.  The Board finds this gap in time 
significant, and, as noted above, it weighs against the 
existence of a link between GERD and the veteran's time in 
service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Therefore, the Board finds that GERD did 
not manifest in service or for many decades thereafter.

In addition to the lack of evidence showing that GERD 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis of GERD to the veteran's military service.  As 
noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which a 
current disorder could be related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Nor is there is any medical 
evidence of record that links a current disorder to a disease 
or injury in service.  In fact, the January 2007 VA examiner 
opined that the episode of stomach cramps in service was less 
likely than not related to the veteran's current diagnosis of 
GERD.  Therefore, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for GERD.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for GERD is not warranted.  


II.  Higher Initial Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's PTSD is currently assigned a 30 percent 
disability evaluation pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under that diagnostic code, a 30 
percent disability evaluation is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.
In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial evaluation in excess of 
30 percent for PTSD.  The medical evidence of record does not 
show the veteran to have occupational and social impairment 
with reduced reliability and productivity.  In this regard, 
the veteran has not been shown to have a flattened affect.  
In fact, the November 2004 VA examiner noted that the 
veteran's mood was within normal limits, and his affect was 
appropriate to content.  The January 2007 VA examination also 
found his mood to be euthymic, and his affect was congruent.

In addition, the veteran does not have circumstantial, 
circumlocutory, or stereo-typed speech.  Indeed, the November 
2004 VA examiner indicated that the veteran's speech was of 
normal volume, rate, and rhythm, and his voice tone was well 
modulated.  The January 2007 VA examiner also noted that the 
veteran spoke with a well modulated tone of voice with normal 
rate and rhythm.  

The Board further notes that the medical evidence does not 
show the veteran to have panic attacks more than once a week.  
In fact, the January 2007 VA examiner observed that the 
veteran did not endorse symptoms consistent with depressive 
episodes, manic episodes, or panic attacks.

Moreover, the veteran does not appear to have impairment of 
short- and long-term memory.  The November 2004 VA examiner 
indicated that the veteran's memory was intact, and the 
veteran denied having short or long term memory difficulties 
at the time of his January 2007 VA examination.  In fact, he 
did not evidence any impairment in attention or concentration 
at the latter examination.  

In addition, the veteran has not been shown to have impaired 
judgment or impaired abstract thinking.  The November 2004 
and January 2007 VA examiners stated that the veteran's 
judgment and insight were intact.  The November 2004 VA 
examiner also commented that the veteran's thought content 
was rational and logical, and his thought process was 
sequential and goal-directed.  No perceptual distortions were 
noted.  Similarly, the January 2007 VA examiner noted that 
the veteran's thought content was relevant and logical, and 
his thought processes were sequential and goal-directed.
Additionally, the veteran has not been shown to have 
difficulty in establishing and maintaining effective work and 
social relationships.  At the time of his January 2007 VA 
examination, the veteran denied having any significant work-
related difficulties, including absenteeism, tardiness, or 
interpersonal conflicts with coworkers and supervisors.  He 
also described having overall positive relations with his son 
even though he had somewhat increased social isolation from 
his family members.  He also reported having a close 
friendship with a cousin.

The Board further notes that the veteran is currently 
employed.  In fact, the veteran has worked for the same 
employer for since 1976.  In addition, the veteran has denied 
having any suicidal or homicidal ideation, and no delusions 
or hallucinations have been reported.  The Board also finds 
it significant that the November 2004 VA examiner commented 
that the severity of the veteran's PTSD was only mild.  The 
January 2007 VA examiner noted the veteran's description of a 
mild worsening of some symptoms, but stated that his overall 
functional level appeared generally consistent with that of 
his previous January 2004 VA examination.

In addition, the Board would observe that the veteran has 
been assigned Global Assessment of Functioning (GAF) of 60 at 
both his November 2004 and January 2007 VA examinations.  A 
GAF score ranging from 51 to 60 contemplates moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 61 to 70 
represents some mild symptoms. See 38 C.F.R. §§ 4.125, 4.130 
(incorporating the Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition of the American Psychiatric 
Association in the rating schedule).

While the Board has considered the degree of functioning as 
evidenced by this reported scale score, it is but one factor 
for consideration in assigning a rating in this case.  As 
outlined above, the Board finds that when all of the evidence 
and findings contained therein are considered, including the 
degree of functioning as evidenced by these reported scales, 
the Board concludes that the veteran has not been shown to 
have occupational and social impairment with reduced 
reliability and productivity.  Accordingly, the Board finds 
that the schedular criteria for the next higher 50 percent 
disability evaluation have not been met.  Therefore, the 
Board finds that the preponderance of evidence is against the 
veteran's claim for a higher initial evaluation for PTSD.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In fact, as previously noted, the veteran has 
worked for the same employer since 1976 and has denied having 
any significant work-related difficulties.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not 
been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).


ORDER

Service connection for hypertension is denied.

Service connection for GERD is denied.

An initial evaluation in excess of 30 percent for PTSD is 
denied.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


